Citation Nr: 0335798	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
other than tinea cruris.  

2.  Entitlement to a compensable rating for tinea cruris.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
November 1952. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim for a compensable 
rating for tinea cruris.  The veteran testified at a hearing 
at the RO in January 2000 in connection with his appeal as to 
this issue.  

In December 2001 the Board remanded the case to the RO for 
additional development consisting of procurement of treatment 
records, a VA examination, compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and adjudication of 
inextricably intertwined issues of entitlement to service 
connection for skin disorders other than tinea cruris, 
including lichen planus, seborrheic dermatitis, xerosis and 
tinea pedis.  After receipt of additional private medical 
evidence, the RO continued its prior denial of a compensable 
rating and returned the case to the Board for further review.  

While the case was in remand status at the RO, rating 
decisions of July 2003 and November 2003 denied service 
connection for skin disorders other than tinea cruris.  In 
November 2003 the veteran sent a letter to the RO that can 
reasonably be construed as a notice of disagreement with 
those denials.  Consequently, the issue of entitlement to 
service connection for a skin disorder other than tinea 
cruris will be addressed in the remand portion of this 
decision in accordance with the requirements of Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In its December 2001 remand order, the Board noted that the 
veteran had raised on appeal the additional issues of 
entitlement to service connection for low back disability, 
emphysema, arthritis, and cold injury residuals.  These 
matters are currently under development at the RO and are not 
before the Board at the present time.  


REMAND

Following review of the claims file, the Board finds that, 
for the reasons that follow, additional RO actions are 
necessary before the issues on appeal may be reviewed by the 
Board.  

VCAA compliance 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

In the present case, the record shows that the RO has not 
adequately referenced or discussed the VCAA in developing and 
adjudicating the veteran's claim.  Although the statutory 
language of the VCAA and the text of the VCAA regulations 
have been furnished to the veteran, the RO has not provided 
notice to the veteran of the division of responsibilities 
between VA and the claimant in obtaining evidence.  Nor has 
the RO addressed the extent to which the VCAA was or was not 
satisfied.  See Quartuccio v. Principi, 16 Vet. App 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Under the law, as interpreted by Quartuccio, VA 
must notify the claimant and the claimant's representative of 
any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence VA will 
obtain on his or her behalf.  This appeal must therefore be 
remanded to give the RO an opportunity to complete all 
notification and duty to assist obligations required to 
comply with the VCAA.  

Recent judicial precedents have set forth additional rules by 
which the legal sufficiency of VCAA notices must be 
determined.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

Under these standards, the January 2002 VCAA notice letter 
sent to the veteran pursuant to the Board's remand is 
deficient because it specified a reply deadline of only 60 
days and did not advise the veteran that he had a full year 
in which to provide the requested information and/or 
evidence.  Therefore, in providing the notifications required 
to comply with the VCAA, the RO must take this opportunity to 
inform the veteran that notwithstanding any other information 
previously provided, a period of one full year is allowed for 
a response to a VCAA notice.  

Compensable rating for tinea cruris -- development of the 
evidence 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The actions set forth 
herein are not necessarily all-inclusive.  It remains the 
RO's responsibility to ensure that the notification and 
development required by the VCAA are undertaken in this case.  

As explained in the Board's December 2001 remand, the 
adjudication of the claim for a compensable rating for tinea 
cruris is complicated by the fact that the veteran has 
several other skin disabilities for which service connection 
has not been granted.  In an effort to determine whether 
there existed a basis for the granting of service connection 
for such disorders and to determine the severity of tinea 
cruris alone, the Board requested that a VA examination be 
performed.  A VA examination was subsequently scheduled but 
the veteran declined to submit for examination, stating that 
he "feels he is not treated correctly."  Since the case 
must be remanded for other reasons and the need for a VA 
examination remains, the Board believes that another attempt 
to schedule an examination should be made.  

Service connection for a skin disorder other than tinea 
cruris - effect of Manlincon ruling  

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a claimant has submitted a 
timely notice of disagreement and the RO has not subsequently 
issued a statement of the case addressing the issue or issues 
raised, the Board must remand such issue or issues to the RO 
for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 340-41 (1999); see also Pond v. West, 
12 Vet. App. 341, 347 (1999); Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996).  

The veteran is therefore entitled to issuance of an original 
statement of the case on the merits of the issue of 
entitlement to service connection for a skin disorder other 
than tinea cruris.  After issuance of the statement of the 
case, he must be afforded an opportunity to perfect his 
appeal to the Board if he so desires.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.303 (2003); Buckley v. 
West, 12 Vet. App. 76 (1998), Tablazon v. Brown, 8 Vet. App. 
359 (1995).  However, after the statement of the case is 
issued, the issue should be returned to the Board only if it 
is in fact perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should review the claims file 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should ensure that all VA 
outpatient treatment records dated during 
the pendency of this claim are of record.  

3.  The veteran should be scheduled for a 
VA dermatology examination to ascertain 
the severity of the service-connected 
tinea cruris.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review of pertinent documents in 
conjunction with the examination.  

On the basis of a careful review of the 
record and current examination findings, 
the examiner should address the following 
and explain the basis for the conclusions 
reached:  

a.  The examiner should 
indicate the presence or 
absence of tinea cruris and 
describe the size and location 
of the area affected.  

b.  The examiner should 
describe and identify all skin 
disorders other than tinea 
cruris.  For each such 
disorder, the examiner should 
express an opinion as to 
whether such disorder is 
etiologically related to tinea 
cruris.  

4.  If service connection for a skin 
disorder other than tinea cruris remains 
denied following completion of the 
actions requested herein, the RO should 
process an appeal of that issue, 
beginning with the issuance of an 
original statement of the case.  The 
veteran should also be specifically 
advised of the requirement that if he 
wishes to complete his appeal as to this 
issue, a timely substantive appeal must 
be filed.  

5.  The RO should also readjudicate the 
issue of entitlement to a compensable 
rating for tinea cruris.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  The issue of 
entitlement to service connection for a skin disorder other 
than tinea cruris will not be subject to further Board review 
unless a timely substantive appeal as to that issue is 
received.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


